 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    LANCE LEE JAMES CASPER,

           Plaintiff,
                                                     Case No. 18-cv-910-bbc
      v.

    C.O. HUBNA AND S.T.G. BENGER,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




           /s/                                                01/15/2019
           Peter Oppeneer, Clerk of Court                     Date




 
